Title: To Alexander Hamilton from Edward Stevens, [5 October 1791]
From: Stevens, Edward
To: Hamilton, Alexander



[St. Croix, October 5, 1791]
My dear Friend

The Bearer of this Letter, Mr. Jasper Parsons intends visiting the united States with his Lady and Family to spend the Winter Months in an agreeable Manner, & restore his Health which has been slightly impaired. This Gentleman & his Lady are such respectable Characters, are so universally esteemed in this Island & have excited in my Mind so sincere a Regard for them, that I feel very much interested in every Thing that concerns them. I could not, therefore, let them depart without introducing them to an Acquaintance with you and your worthy Family. I have taken this Liberty from a Conviction that they will meet with every Civility & Attention from you that your Leisure will permit you to shew them, during their short Stay in Philadelphia. I recommend them with Confidence as I am convinced you will find them every Way worthy your Politeness & friendly Patronage. I remain wh: best Wishes for your Happiness & Prosperity and an ardent Desire of hearing from you.
My dear Friend   Your’s very sincerely & affecy:

Edward Stevens
St: Croix Octobr: 5th. 1791.

